     Case: 3:19-cr-00011-DMB-RP Doc #: 542 Filed: 01/22/21 1 of 2 PageID #: 1605




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                    NO. 3:19-CR-11-14

ERIC ARMSTRONG

                                                 ORDER

        On January 13, 2021, this Court, on Eric Armstrong’s motion, issued an order continuing

his sentencing hearing until further notice. Doc. #524 at 1. The order also granted Armstrong’s

request to extend until January 15 the deadline for sentencing memoranda and extend until January

18 the deadline to file unresolved objections to the presentence report, should the parties not reach

an agreement on an uncharged matter “that includes a recommendation related to the original plea

in this case.”1 Id. at 1–2.

        On January 19, 2021, Armstrong filed a motion “to file unresolved objections and the

Sentencing Memorandum out of time.” Doc. #535. As grounds, the motion represents that

Armstrong and the government have reached a plea agreement on the uncharged matter and have

also signed an addendum to the plea supplement in this case. Id. at 1. The motion further

represents that the government does not object to the relief sought. Id. at 2.

        Because the parties reached an agreement on the uncharged matter and signed an addendum

to the plea supplement in this case, the extended deadlines in the January 13 order never went into

effect. However, as noted earlier, the Court will consider any objections filed by Armstrong’s new

counsel on his behalf. See Doc. #524 at 2 n.1. The same is true for any sentencing memorandum

filed by Armstrong’s new counsel. Accordingly, the motion [535] is GRANTED. Any unresolved


1
  The order further provided that “[i]f the parties reach an agreement on the uncharged matter that includes a
recommendation related to the original plea in this case, Armstrong sentencing hearing will be reset once such
proposed plea agreement is submitted to the Court for consideration.” Doc. #524 at 1–2 .
     Case: 3:19-cr-00011-DMB-RP Doc #: 542 Filed: 01/22/21 2 of 2 PageID #: 1606




objections to the presentence report 2 shall be filed on or before February 4, 2021; sentencing

memoranda may be filed on or before February 11, 2021; the presentence report, in final form,

including any unresolved objections, will be delivered to the Court and the parties on or before

February 18, 2021; and the sentencing hearing will be reset for March 10, 2021. 3

         SO ORDERED, this 22nd day of January, 2021.

                                                               /s/Debra M. Brown
                                                               UNITED STATES DISTRICT JUDGE




2
 It seems Armstrong assumes the presentence report in this case will be updated to cover the uncharged matter.
Because the uncharged matter has not been formally presented to the Court, that may not be the case.
3
  The Court acknowledges Armstrong’s statement in the motion that he wants an in-person hearing. His sentencing
hearing in this case will be reset as an in-person hearing but may be continued due to safety concerns associated with
the current pandemic.


                                                          2
